DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." As to paragraph [0038], it references “A Fast Heuristic Algorithm for Solving High Density Subset Sum Problems by Akash Nag” and "Cryptanalysis of Knapsack Cryptography". Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Specification
The disclosure is objected to because paragraph [0038] contains embedded hyperlinks and/or other form of browser-executable code, see "A Fast Heuristic Algorithm for Solving High Density Subset Sum Problems by Akash Nag, Published Online April 2017 in MECS (http://www.mecs-press.net), Cryptanalysis of Knapsack Cryptography, Georgia Tech Fall 2013, https://web.eecs.umich.edu/~cpeikert/lic13/lec05.pdf". Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

The disclosure reads:
''[0038]… A Fast Heuristic Algorithm for Solving High Density Subset Sum Problems by Akash Nag, Published Online April 2017 in MECS (http://www.mecs-press.net), Cryptanalysis of Knapsack Cryptography, Georgia Tech Fall 2013, https://web.eecs.umich.edu/~cpeikert/lic13/lec05.pdf; and Mandal, Avradip, and Arnab Roy. "Relational Hash: Probabilistic hash for verifying relations, secure against forgery and more." Annual Cryptology Conference. Springer, Berlin, Heidelberg, 2015, all of which are incorporated herein by reference in their entirety'


'2. Improper Incorporation. 37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h))... A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g)'.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the annealing system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the annealing system, a corresponding structure of annealing system is non-existent in the specification. (See 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph rejection below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
As to claim 1, line 8 and claim 2, line 1, the term "annealing system" lacks sufficient supporting structure to perform the entire claimed function in the specification. The term "annealing system is merely repeated in the specification, a description or definition of "annealing system" is non-existent in the specification. To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. In claims 1 and 2, the meaning of the claim limitations that include the phrase “annealing system configured to solve problems written according to the Ising Model” is unknown because after interpreting the claims in view of the specification one of ordinary skill in the art would not understand how to solve problems written according to the Ising Model. 
As to claim 7, the term "approximately" in line 2 is a relative term, which renders the claim indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification merely repeats the same limitation without further elaboration.
As to claim 20, it is objected for the same deficiency.
As to claim 8, line(s) 10-11, it is unclear what the cited 'providing the matrix "W" and the vector "b" to an annealing system configured to solve problems written according to the Ising 
As to claim 14, it is objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method, independent claim 8 recites storage media, and independent claim 14 recites a system (process, machine, manufacture= 2019 PEG Step 1 =yes) comprising obtaining random integers, a divisor, and a remainder associated with a random modular subset sum problem; generating an Ising Model connection weight matrix with elements determined based on the random integers; generating an Ising Model bias vector with elements determined based on the remainder; providing the matrix and the vector to an annealing system to solve, according to the Ising Model, and obtain an output that represents a set of integers of the random integers where a sum of the set of integers divided by the divisor results in an integer quotient and the remainder; and using the set of integers as a solution to the random modular subset sum problem.
(2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). As to the “obtaining random integers, a divisor, and a remainder associated with a random modular subset sum problem” limitations, although they could be established via math (see for example dependent claims 9 or 15 or in the specification "[0056]… the multiple random integers, the divisor, and the remainder may be obtained from a cryptographic hashing technique"), it appears to be analogous to “mere data gathering” (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 8, and 14 are not patent eligible.
Claims 2-7, 10-13, and 16-20 are substantially drawn to mathematical relationships, formulas, equations, or calculations – mathematical concepts. 

As to claims 8-13, they are rejected because the applicant has provided evidence that the applicant intends the term "non-transitory computer-readable storage media” to include non-statutory matter. The applicant describes a non-transitory computer-readable storage media as 

As to claims 14-20, they are rejected because claim 14 recites: "A system comprising… computer-readable storage media… and… processors...". Examiner notes that while the term "processors" is repeated in the specification, a description or definition of "processors" is non-existent in the specification. "Processors", in the specification, do not have to be hard but could be soft. In the specification, processor may include… computing entity… a "computing entity" may be… any module… running on a computing system… "module"… may refer to… software objects or software routines (see '[0041]... computing system 202 may include a processor 250, a memory 252, and a data storage 254... [0042] In general, the processor 250 may include any suitable special-purpose or general-purpose computer, computing entity, or processing device including various computer hardware or software modules and may be configured to execute instructions stored on any applicable computer-readable storage media… [0058] As used herein, the terms "module" or "component" may refer to specific hardware implementations configured to perform the operations of the module or component and/or software objects or software routines that may be stored on and/or executed by general-purpose hardware (e.g., computer-readable media, processing devices, etc.) of the computing system. In some embodiments, the different components, modules, engines, and services described herein may be implemented as objects or processes that execute on the computing system (e.g., as separate threads). While some of the system and methods described herein are generally described as being implemented in software (stored on and/or executed by general purpose hardware), specific hardware implementations or a combination of software and specific hardware implementations are also possible and contemplated. In this description, a "computing entity" may be any computing system as previously defined herein, or any module or combination of modulates running on a computing system. [0059] Terms used in the present disclosure and especially in the appended claims (e.g., bodies of the appended claims) are generally intended as "open" terms (e.g., the term "including" should be interpreted as "including, but not limited to," the term "having" should be interpreted as "having at least," the term "includes" should be interpreted as "includes, but is not limited to," etc.)' (emphasis added). Giving the claim its broadest reasonable interpretation, see MPEP § 2111; the claim is broad enough to include processors both non-statutory and statutory. Media, as per the rejection above, includes signals and thus does not have to be hard. As to "the annealing system", it's output represents a set of integers. It also does not have to be hard but could be soft. It lacks an explicit hardware recitation. The term "annealing system is merely repeated in the specification, a description or definition of "annealing system" is non-existent in the specification. It appears to be analogous to calculations performed via software. Therefore, claim 14 recites software limitations and the claims are directed to software per se, which is considered non-statutory subject matter.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
While Masanao Yamaoka, U.S. Pre–Grant publication 20190155330, discloses "[0092]… coefficients of the Ising model can be replaced with parameters representing the behavior of neurons, such as weights and bias parameters",
Takuya Okuyama, U.S. Pre–Grant publication 20190130295, discloses "[0003]… Ising model is defined by a spin having a binary value of +1/-1 (or 0/1, up/down), a coupling coefficient indicating coupling between spins, and a bias coefficient for each spin",
and Zick et al., "Experimental quantum annealing: case study involving the graph isomorphism problem", discloses "Proposed Solver… The problem Hamiltonian represents an Ising model, where each spin variable… is subject to a local field hi and where variables interact pairwise with coupling strength…" (see page 2),
none of these references taken either alone or in combination and with the prior art of record discloses
claims 1, 8, and 14, “... generating an Ising Model connection weight matrix... based on the... random integers; generating an Ising Model bias vector... based on the remainder; providing the matrix... and the vector... to an annealing system... to solve... according to the Ising Model... a solution to the random modular subset sum problem defined by the... random integers, the divisor, and the remainder”,
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/11/2021Primary Examiner, Art Unit 2127